COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CURINDA NASH,                                                 No. 08-13-00307-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                         County Court at Law No. 2
                                                §
 THE HOUSING AUTHORITY OF                                     of Dallas County, Texas
 THE CITY OF DALLAS, TEXAS,                     §
                                                               (TC # CC-1-01649-B)
                       Appellee.                §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has failed to pay the case filing fee

and has failed to comply with a notice by the Clerk requiring a response from Appellant, we

dismiss the appeal for want of prosecution.

       Appellant filed a notice with the trial court clerk seeking to appeal the judgment of the

trial court, but she did not pay the case filing fee of $195 as required by TEX.R.APP.P. 5 nor did

she establish her indigence in accordance with TEX.R.APP.P. 20.1. On October 28, 2013, the

Clerk of the Court notified Appellant that the filing fee had not been paid and failure to pay it

within twenty days could result in dismissal of the appeal pursuant to TEX.R.APP.P. 42.3(b) and

(c). On November 26, 2013, the Clerk sent a letter to Appellant requesting payment of the filing

fee and advised Appellant that the appeal would be submitted to the Court for dismissal unless
she responded by December 6, 2013.        Appellant has not paid the filing fee or otherwise

responded to the Clerk’s inquiries. We therefore dismiss the appeal.


February 19, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-